        Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
CHARLES TALBERT,                                  :
                                                  : CIVIL ACTION
                             Plaintiff,           : No. 2:18-cv-01501-MAK
                                                  :
       v.                                         :
                                                  :
CITY OF PHILADELPHIA, et al.,                     :
                                                  :
                             Defendants           :
                                                  :

                                           ORDER

       AND NOW, this _________ day of __________________, 2018, upon consideration of

the Defendant the City of Philadelphia’s Second Motion to Revoke Plaintiff’s Pauper Status and

Dismiss for Failure to State a Claim, it is HEREBY ORDERED that the Motion is GRANTED

and that Plaintiff’s in forma pauperis status is revoked and the Amended Complaint is dismissed

as to Defendant the City of Philadelphia WITH PREJUDICE.



                                                          BY THE COURT:



                                                          ____________________________
                                                          KEARNEY, J.
        Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 2 of 10



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
CHARLES TALBERT,                                  :
                                                  : CIVIL ACTION
                             Plaintiff,           : No. 2:18-cv-01501-MAK
                                                  :
       v.                                         :
                                                  :
CITY OF PHILADELPHIA, et al.,                     :
                                                  :
                             Defendants           :
                                                  :

                   DEFENDANT THE CITY OF PHILADELPHIA’S
             SECOND MOTION TO REVOKE PLAINTIFF’S PAUPER STATUS
                  AND DISMISS FOR FAILURE TO STATE A CLAIM

       Defendant the City of Philadelphia, by and through the undersigned counsel, hereby files

this Second Motion to Revoke Plaintiff’s Pauper Status and Dismiss for Failure to State a Claim

pursuant to Federal Rule of Civil Procedure 12(b)(6). In support of this motion, Defendant

incorporates the attached Memorandum of Law. Defendant respectfully requests this Court

revoke Plaintiff’s in forma pauperis status and dismiss the claims asserted against it with

prejudice.



Date: August 11, 2018                              Respectfully submitted,

                                                    /s/ Andrew F. Pomager
                                                   Andrew F. Pomager
                                                   Assistant City Solicitor
                                                   Pa. Attorney ID No. 324618
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   215-683-5446 (phone)
                                                   215-683-5397 (fax)
                                                   andrew.pomager@phila.gov
        Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 3 of 10



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
CHARLES TALBERT,                                    :
                                                    : CIVIL ACTION
                              Plaintiff,            : No. 2:18-cv-01501-MAK
                                                    :
       v.                                           :
                                                    :
CITY OF PHILADELPHIA, et al.,                       :
                                                    :
                              Defendants            :
                                                    :

          MEMORANDUM IN SUPPORT OF DEFENDANT THE CITY OF
         PHILADELPHIA’S SECOND MOTION TO REVOKE PLAINTIFF’S
        PAUPER STATUS AND DISMISS FOR FAILURE TO STATE A CLAIM

       Plaintiff Charles Talbert’s Second Amended Complaint against, inter alia, Defendant the

City of Philadelphia (the “City”) should be dismissed because Plaintiff has failed to plead how

the City was in any way connected to the towing of his vehicle by a private party, much less

present any facts that would support the existence of a policy or practice necessary to establish

municipal liability against the City. Moreover, Plaintiff’s Second Amended Complaint represents

yet another frivolous filing in his long history of abusing his in forma pauperis status. The Court

should therefore revoke his in forma pauperis status.

I.     BACKGROUND

       Plaintiff initiated this action against, inter alia, the City on April 10, 2018, apparently

alleging the City failed to provide due process in connection with the towing of his vehicle. See

Compl. (ECF No. 2); 2d Am. Compl. at ¶¶ 17, 26 (ECF No. 31). After the Court’s dismissal of

the Amended Complaint, Plaintiff filed a Second Amended Complaint on September 28, 2018.

2d Am. Compl. (ECF No. 31).
        Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 4 of 10



       A.      Plaintiff’s Litigation History

       Since June 14, 2012, Plaintiff has filed 67 actions in the United States District Court for

the Eastern District of Pennsylvania. At least 19 of these cases, in which Plaintiff proceeded in

forma pauperis, were dismissed as frivolous, malicious, or failing to state a claim. For brevity, a

more detailed account of Plaintiff’s litigation history is incorporated by reference to the City’s

prior motion to revoke Plaintiff’s pauper status and dismiss for failure to state a claim. See Mot.

Dismiss at 1–4 & Exs. A–D (ECF No. 18). Pursuant to that motion, the Court previously

dismissed Plaintiff’s Amended Complaint in this action as “facially frivolous after two attempts

to plead a claim.” Order 9/18/18, at 1 (ECF No. 26).

       B.      Plaintiff’s Allegations in the Instant Action

       In the Second Amended Complaint, Plaintiff appears to allege that Defendants Mercedes

Benz USA and Frank Regalis did not satisfactorily provide Plaintiff with a replacement key to

his car. See 2d Am. Compl. at ¶¶ 7–10 (ECF No. 31). Accordingly, Plaintiff was “forced” to park

it in front of his house “without the ability to move it.” 2d Am. Compl. at ¶ 16(c) (ECF No. 4).

Approximately a year later, Defendant Morton Towing & Recovery (“MTR”) towed Plaintiff’s

car. 2d Am. Compl. at ¶ 17 (ECF No. 31). Plaintiff does not identify any alleged relationship

between MTR and the City, much less plead any facts to support such a relationship exists.

Rather, he alleges the City did not provide notice prior to MTR’s removal of his car, in violation

of his Fourteenth Amendment due process rights. See 2d Am. Compl. at ¶¶ 17, 21 (ECF No. 31).

Plaintiff also alleges, in conclusory fashion, that the City has a “significant widespread practice

of taking vehicles without due process.” 2d Am. Compl. at ¶ 21 (ECF No. 31).

II.    ARGUMENT

       A plaintiff cannot survive a motion to dismiss under Rule 12(b)(6) without stating a claim

to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff

                                                2
        Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 5 of 10



must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Under this standard, “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

Put differently, while a court should accept the truth of a complaint’s factual allegations, it

should not credit a plaintiff’s “bald assertions” or “legal conclusions.” Anspach v. City of

Philadelphia, 503 F.3d 256, 260 (3d Cir. 2007). “Legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.” Id. (quotation marks omitted).

       Although a pro se plaintiff’s pleading should be construed liberally, it still must meet the

Iqbal plausibility standard. Phillips v. Northampton Cnty., 687 Fed. App’x 129, 131 (dismissal of

pro se plaintiff’s complaint appropriate) (3d Cir. 2017) (citing Fantone v. Latini, 780 F.3d 184,

193 (3d Cir. 2015)).

       A.      The Court Should Revoke Plaintiff’s In Forma Pauperis Status Because His
               Litigation History Demonstrates He has Abused The Status

       28 U.S.C.A § 1915 authorizes courts to permit indigent individuals to proceed in forma

pauperis. “[A]ny court of the United States may authorize the commencement, prosecution or

defense of any suit, action, or proceeding, civil or criminal, or appeal therein, without

prepayment of fees or security therefor, by a person who submits an affidavit” demonstrating

that person is unable to afford such fees or security. § 1915(a) (emphasis added). In In re

McDonald, the United States Supreme Court noted that individuals proceeding in forma pauperis

would not be financially deterred from filing frivolous lawsuits, as their paying counterparts

would be. 489 U.S. 180, 184 (1989) (per curiam). Recognizing that lower courts had issued

orders to “curb serious abuses,” by in forma pauperis parties, the Court denied in forma pauperis

status to a non-prisoner who had filed numerous petitions that had all been rejected. Id. at 183–

84; see also Zatko v. California, 502 U.S. 16 (1991) (per curiam) (denying in forma pauperis

                                                3
         Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 6 of 10



status to one individuals who had filed 73 petitions over 10 years and another who had filed 45

petitions over 10 years).

       In 1996, § 1915 was amended to add the “three strikes provision”, requiring that

       [i]n no event shall a prisoner bring a civil action or proceeding under this section
       if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
       upon which relief may be granted, unless the prisoner is under imminent danger
       of serious physical injury.

§ 1915(g); see also Aruanno v. Davis, 168 F. Supp. 3d 711, 715 (D.N.J. 2016). In extreme

circumstances, a court may deny in forma pauperis status to an otherwise qualified litigant. See

Douris v. Middletown Twp., 293 F. App’x 130, 132 (3d Cir. 2008) (district court did not err by

denying in forma pauperis status to party who had filed nine civil rights lawsuits without merit

from 1999 to 2006). Relying on In re McDonald and Douris, the Aruanno court similarly denied

in forma pauperis status to a non-prisoner who had at least 33 civil rights actions, at least 13 of

which had been dismissed between 2011 and 2014. Aruanno, 168 F. Supp. 3d at 713, 716. There,

the court crafted a discretionary rule for a non-prisoner seeking in forma pauperis status,

mirrored on § 1915(g). Id. at 716. Accordingly, the court acknowledged that the plaintiff had

“many more than three” strikes and was not under imminent danger of serious physical injury.

Id. at 716–17; but see Credico v. Facebook, Inc., No. 14-881, 2014 WL 988470, at *2 (E.D. Pa.

Mar. 12, 2014) (granting in forma pauperis status to non-prisoner who had accumulated three

strikes because “for [plaintiff] to be subject to the PLRA’s three strikes provision, § 1915(g), he

must have been a prisoner at the time he filed this action”).

       Although Plaintiff filed this action when he was not incarcerated, and thus falls outside of

the three strikes provision as codified at § 1915(g), the Court should revoke his in forma

pauperis status under the discretionary power granted by the plain language of § 1915(a) and In

                                                 4
         Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 7 of 10



re McDonald. Plaintiff has clearly taken advantage of in forma pauperis status with his frequent,

repetitive, and meritless filings. He has demonstrated that he has no financial, or other, incentives

to restrain himself from initiating frivolous actions. Meanwhile, the Court and an array of

defendants—but never Plaintiff—have borne the expense of this frivolous litigation. If Plaintiff

has not created an “extreme situation,” warranting a denial of in forma pauperis status, it is hard

to imagine what plaintiff would. Indeed, Plaintiff’s 67 filings over eight years far outpaces the

filing rates in Zatko, Douris, and Aruanno. Similarly, Plaintiff’s 19 meritless filings beats

Douris’s 9 or Aruanno’s 13.

       B.      The Court Should Dismiss Claims Against the City Because Plaintiff Did Not
               Plead Facts Plausibly Establishing the Elements of a Monell Claim

       A municipality cannot be held liable under § 1983 for its employees’ constitutional torts

by way of respondeat superior. McGreevy v. Stroup, 413 F.3d 359, 367 (3d Cir. 2005) (citing

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). Rather, under Monell, a municipality

may be liable in one of three ways. Id. (citing Monell, 436 U.S. at 694). First, the municipality

may be liable if the employee acted pursuant to a government policy or custom. Monell, 436

U.S. at 694. Second, the municipality may be liable if the employee had policy-making authority.

McGreevy, 413 F.3d at 367. Third, the municipality may be liable if an official with authority

ratified the unconstitutional actions of the subordinate employee. Id.

       In Wood v. Williams, the United States Court of Appeals for the Third Circuit affirmed

the dismissal of a Monell claim. The plaintiff in Wood set forth a series of conclusory allegations

that “simply paraphrase[d]” the elements of Monell liability. Id. at 103–04. The Court held that

such “conclusory and general” averments were insufficient and “fail[ed] to satisfy the rigorous

standards of culpability and causation required to state a claim for municipal liability. Id. at 104

(citations and quotation marks omitted). Put differently, averments that “amount to a mere

                                                 5
         Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 8 of 10



recitation of the . . . elements required to bring forth a Monell claim . . . are insufficient to

survive a motion to dismiss.” Butler v. City of Philadelphia, No. 11-7891, 2013 WL 5842709, at

*2 (E.D. Pa. Oct. 31, 2013).

       Likewise, the United States Court of Appeals for the Third Circuit has held on multiple

occasions that a complaint which neglects “to allege conduct by a municipal decisionmaker”

cannot survive a motion to dismiss its Monell claim.” McTernan v. City of York, 564 F.3d 636,

658–59 (3d Cir. 2009); see Rees v. Office of Children & Youth, 473 F. App’x 139, 143 (3d Cir.

2012) (holding that a complaint cannot state a Monell claim if it “fails to link the alleged

offending policies or customs to anyone within [a municipality] who had policy-making

authority”); see also Andres v. City of Philadelphia, 895 F.2d 1469, 1481 (3d Cir. 1990) (noting

that a municipal decisionmaker in a § 1983 case must possess “final, unreviewable discretion to

make a decision or take an action”).

       As in his Amended Complaint, Plaintiff here attempted to allege municipal liability in

baldly conclusory terms, stating simply that the City has a “significant widespread practice of

taking vehicles without due process.” 2d Am. Compl. at ¶ 25 (ECF No. 31). Plaintiff still has

alleged no facts permitting the City or the Court to assess what, if any, policy or practice that

might be. Plaintiff has still failed to allege any individuals involved in the removal of his vehicle,

a municipal policymaker who developed the alleged policy or practice, or how the alleged policy

or practice caused the removal of his vehicle. Plaintiff has not identified the connection between

the City and MTR such that the City should be liable for its actions. Plaintiff’s conclusory

addition of the City to this action leaves it without any information to put it on notice of what it

supposedly did wrong, most likely because it did nothing wrong.




                                                  6
         Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 9 of 10



        C.      The Court Should Dismiss Claims Against the City Because Plaintiff Did Not
                Plead Facts that Would Plausibly Establish A Constitutional Violation

        The Constitution does not require pre-deprivation notice and hearing for a municipality to

tow an illegally parked vehicle. Allen v. City of Kinloch, 763 F.2d 335, 336 (8th Cir. 1985); see

Lynch v. Fenerty, No. 11-3579, 2012 WL 3046244, at *2 (E.D. Pa. July 26, 2012). In Lynch, the

Court found that Philadelphia’s policies used to effect towing of vehicles by law enforcement

satisfied the requirements of the Fourteenth Amendment. Lynch, 2012 WL 3046244, at *2.

Plaintiff has alleged no facts that permit the City to determine how it was involved, why the

vehicle was towed, or in what way the City deviated from its constitutionally valid procedures

for towing vehicles. Further, assuming Plaintiff received no notice, this was not constitutionally

required if Plaintiff’s car was parked illegally. Plaintiff’s pleading is utterly conclusory, in that it

simply alleged he was not afforded due process.

III.    CONCLUSION

        For all the foregoing reasons, the Court should revoke Plaintiff’s in forma pauperis status

and dismiss Plaintiff’s claims against Defendant the City of Philadelphia with prejudice.



Date: October 11, 2018                                 Respectfully submitted,

                                                        /s/ Andrew F. Pomager
                                                       Andrew F. Pomager
                                                       Assistant City Solicitor
                                                       Pa. Attorney ID No. 324618
                                                       City of Philadelphia Law Department
                                                       1515 Arch Street, 14th Floor
                                                       Philadelphia, PA 19102
                                                       215-683-5446 (phone)
                                                       215-683-5397 (fax)
                                                       andrew.pomager@phila.gov




                                                   7
        Case 2:18-cv-01501-MAK Document 32 Filed 10/11/18 Page 10 of 10



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
CHARLES TALBERT,                                   :
                                                   : CIVIL ACTION
                              Plaintiff,           : No. 2:18-cv-01501-MAK
                                                   :
       v.                                          :
                                                   :
CITY OF PHILADELPHIA, et al.,                      :
                                                   :
                              Defendants           :
                                                   :

                                CERTIFICATE OF SERVICE

       I hereby certify that on the date below the Defendant The City of Philadelphia’s Second

Motion to Revoke Plaintiff’s Pauper Status and Dismiss for Failure to State a Claim was filed via

the Court’s electronic filing system and is available for downloading. I also certify that a copy

has been served upon the Plaintiff by email, as follows:

Charles Talbert
prince7ske@gmail.com
Appearing pro se

Date: October 11, 2018                           Respectfully submitted,

                                                  /s/ Andrew F. Pomager
                                                 Andrew F. Pomager
                                                 Assistant City Solicitor
                                                 Pa. Attorney ID No. 324618
                                                 City of Philadelphia Law Department
                                                 1515 Arch Street, 14th Floor
                                                 Philadelphia, PA 19102
                                                 215-683-5446 (phone)
                                                 215-683-5397 (fax)
                                                 andrew.pomager@phila.gov
